DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant’s reply filed June 11, 2021 is acknowledged.  Claims 1-6 remain pending and are addressed below.

Election/Restrictions
3.	Claim 4 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on February 11, 2021.

Drawings
4.	Applicant’s reply requested that this Office indicate acceptance of the drawings on file in the instant application in the next correspondence, based on the fact that no objections have been made against the drawings.  While it is correct that no objections have been made against the drawings, previously or currently, an indication of full acceptance of the drawings could potentially be premature, as future responses from Applicant could result in one or more drawing objections prior to the application’s final disposition.  For example, recitations could be added to the claims which may result in unforeseen objections under 37 CFR 1.83(a).  Thus, this Office 

Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1-3, 5 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Regarding claim 1, the newly added limitations as part of the recitation, “the rotary atomization head comprising: an inner surface; and an outer surface, at least a portion of the outer surface being a diffusion surface configured to diffuse the coating material toward an outer edge part of the rotary atomization head by centrifugal force” represent a departure from the originally filed disclosure, and are thus deemed new matter.  There is no support from the original disclosure regarding at least a portion of the outer surface being a diffusion surface configured to diffuse the coating material toward an outer edge part of the rotary atomization head by centrifugal force.  In fact, as specifically stated in the original specification, “A part of the inner surface 12a, which positions outside relative to the outflow holes 13a in the radial direction (i.e. the direction orthogonal to the axial direction of the rotary head 1), serves as a diffusion surface 122 on which the coating material is diffused by the centrifugal force” (see paragraph [0028]).  Further, it does not seem to make logical sense that the outer surface (shown at reference number 12b in the drawings) would be a diffusion surface for the coating material, such that the coating material would diffuse toward the outer edge part along the outer surface by centrifugal force, since the coating material is clearly released from “outflow holes 13a” and onto the inner surface (12a), without contacting the outer surface (see Fig. 2).

Response to Arguments
7.	Applicant’s arguments, see pages 6-7 of the “Remarks” portion of the response filed June 11, 2021, with respect to claim 1 and the prior art applied thereto under 35 USC § 102 and 103, have been considered but are moot because the new ground of rejection set forth above under paragraph 6 of the instant Office action does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Regarding the arguments set forth on page 8 of the aforementioned “Remarks” portion, Applicant also asserts that the cited and applied art fails to disclose the feature wherein “the second groove is respectively disposed adjacent to both sides of the first groove”, as now recited in dependent claim 2, and thus Applicant asserts that dependent claims 2-3 and 5-6 are patentable for this reason, in addition to purportedly being patentable over the prior art based on their dependency from claim 1.  It should first be noted that the lack of a prior art rejection for claim 1 not be construed by Applicant as an indication of allowable subject matter, in the event that the issue(s) under 35 USC § 112(a), as set forth above, are overcome by a future amendment, as it is believed by this Office that overcoming the issue(s) under 35 USC § 112(a) would likely permit re-application of at least the prior art previously applied to the claim(s).  It should also be noted that dependent claims 5 and 6 do not depend from claim 2, and thus even if the limitations added to claim 2 overcame the applied prior art, such would have no bearing on the potential patentability of claims 5 and 6.  Further, regarding the merits of the limitation now recited in claim 2, Applicant supports the assertion that such is not found in the applied prior art by stating that Ingram (USPN 2,850,322) depicts a repeating pattern of three different groove slots, but no single groove is adjacent to both sides of another single groove”.  It is this Office’s position that the added limitation is recited in a broad enough manner such that the prior art to Ingram can still be said to meet this limitation.  For example, if the groove(s) of Ingram at reference number “50b” is/are applied to the recited “first groove”, and the groove(s) of Ingram at reference number “50c” is/are applied to the recited “second groove”, it can reasonably be said that each of the second grooves (50c), as shown in Figs. 2 and 4, are disposed adjacent to both sides of the first groove (50b), regardless of whether or not the groove shown at reference number “50a” is present, since the word “adjacent” is commonly defined as meaning “nearby or next to”, and both of the grooves at “50c”, as shown in at least Fig. 4, are reasonably nearby relative to the groove at “50b”.  Moreover, in an alternative interpretation, the groove(s) of Ingram at “50a” could be applied to the recited “first groove” and the grooves of Ingram at “50b” and “50c” (collectively) could be applied to the recited “second groove”.  In this manner, Ingram would also still meet the added limitation of “the second groove is respectively disposed adjacent to both sides of the first groove”.  

Conclusion
8.	Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

 
/DARREN W GORMAN/Primary Examiner, Art Unit 3752